Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Amanda Lowerre O’Donnell on 4/5/2021.

The application has been amended as follows: 

Claim 1 “A green wall system comprising: 
	a support element and a plurality of pots  to the support element, wherein the plurality of pots are arranged in rows;
	a utility column extending from a bottom of the green wall system to a top of the green wall system;
	a fluid reservoir positioned within the utility column; 
	a pump positioned within the utility column; and
	one or more environmental sensors configured to detect one or more environmental parameters including at least one of environmental humidity, temperature, TVOC, formaldehyde, benzene, toluene, CO2, and airborne particulate matter, wherein the green wall system is configured to dynamically adjust one or more operating parameters based on detected levels of the one or more environmental parameters;
 the fluid reservoir comprises a plurality of holding tanks disposed within the utility column and each holding tank of the plurality of holding tanks is vertically arranged and fluidically connected to a main reservoir and a conduit, the conduit fluidly connecting an internal space of the detachable pots with an associated holding tank and an air channel, wherein each holding tank of the vertically arranged holding tanks is positioned at an elevation lower than its respective row of detachable pots.”

Claim 18 “A green wall system comprising:
	a plant support frame and a plurality of plant pots  to the plant support frame, wherein the plurality of plant pots are arranged in rows and delineate a green wall area which is viewable from at least a front of the green wall system, the green wall area populated with plants when the plant pots are detachably coupled to the plant support frame;
	a utility column adjacent to the plant support frame, the utility column having a front face, wherein the front face is a major surface of the utility column which is viewable from at least the front of the green wall system, wherein the green wall area is larger than the front face of the utility column; 
	a fluid reservoir positioned within the utility column and fluidly coupleable to provide fluid to the plant pots when the plant pots are detachably coupled to the plant support frame; and
	one or more environmental sensors configured to detect one or more environmental parameters including at least one of environmental humidity, temperature, TVOC, formaldehyde, benzene, toluene, CO2, and airborne particulate matter, wherein the green wall system is configured to dynamically adjust one or more operating parameters based on detected levels of the one or more environmental parameters;
	wherein the fluid reservoir includes a plurality of holding tanks within the utility column and each holding tank of the plurality of holding tanks is vertically arranged and fluidically connected to a main reservoir and a conduit, the conduit fluidly connecting an internal space of the plant pots with an associated holding tank and an air channel, wherein each holding tank of the vertically arranged holding tanks is positioned at an elevation lower than its respective row of plant pots.”

Claim 19 “A green wall system comprising:
	a plant support frame that delineates a green wall area having a width and a height and which is viewable from at least a front of the green wall system, the plant support frame comprising a number of supports and planters that are detachably coupleable to the plant support frame, the planters having receptacles to hold plants at various locations in the green wall area;
	a utility column physically adjacent to the plant support frame, the utility column having a front face having a width and a height and which is viewable from at least the front of the green wall system, the width dimension of green wall area being greater than the width of the front face of the utility column; 
	a fluid reservoir positioned within the utility column and fluidly coupleable to provide fluid to the plants when the plants are detachably coupled to the plant support frame; and
	one or more environmental sensors configured to detect one or more environmental parameters including at least one of environmental humidity, temperature, TVOC, formaldehyde, benzene, toluene, CO2, and airborne particulate matter, wherein the green wall system is configured to dynamically adjust one or more operating parameters based on detected levels of the one or more environmental parameters;
	wherein the fluid reservoir includes a plurality of holding tanks disposed within the utility column and the plurality of holding tanks is vertically arranged and fluidically connected to a main reservoir and the plurality of vertically arranged holding tanks includes an uppermost holding tank and a lowermost holding tank, the uppermost holding tank having lower holding tanks and the lowermost holding tank, wherein the uppermost holding tank has a first fluid level sensor and the lowermost holding tank has a second fluid level sensor, the first and second fluid level sensors in communication with a control circuit, and wherein a low fluid reading from the first fluid sensor triggers the pump to start a pumping cycle and a high fluid reading from the second fluid sensor triggers the pump to end the pumping cycle.”

Claim 78 “A green wall system comprising:
and a plurality of pots  to the support element, wherein the plurality of pots are arranged in rows;
	a utility column extending from a bottom of the green wall system to a top of the green wall system;
	a fluid reservoir positioned within the utility column; 
	a pump positioned within the utility column; and
	one or more environmental sensors configured to detect one or more environmental parameters including at least one of environmental humidity, temperature, TVOC, formaldehyde, benzene, toluene, CO2, and airborne particulate matter, wherein the green wall system is configured to dynamically adjust one or more operating parameters based on detected levels of the one or more environmental parameters; 
wherein the fluid reservoir includes a that are vertically arranged and fluidically connected to a main reservoir and wherein the plurality of vertically arranged holding tanks includes an uppermost holding tank and a lowermost holding tank, the uppermost holding tank having lower holding tanks and the lowermost holding tank, wherein the uppermost holding tank has a first fluid level sensor and the lowermost holding tank has a second fluid level sensor, the first and second fluid level sensors in communication with a control circuit, and wherein a low fluid reading from the first fluid sensor triggers the pump to start a pumping cycle and a high fluid reading from the second fluid sensor triggers the pump to end the pumping cycle.”

Claim 81 “The green wall system of claim 1 wherein the plurality of vertically arranged holding tanks includes an uppermost holding tank and a lowermost holding tank, the uppermost holding tank having lower holding tanks and the lowermost holding tank, wherein the uppermost holding tank has a first fluid level sensor and the lowermost holding tank has a second fluid level sensor, the first and second fluid level sensors in communication with a control circuit, and wherein a low fluid reading from the first fluid sensor triggers the pump to pumping cycle and a high fluid reading from the second fluid sensor triggers the pump to end the pumping cycle.”

Claim 89 “The green wall system of claim 1 wherein the conduit houses a wick that extends from within the internal space of the detachable pots to the associated holding tank and the air channel to advance the water and the air into the internal space.”

Reasons for Allowance
Claims 1-7, 10-13, 18-19, 28, 30-34, 39, 45, 54, 67-68, 72-74, 77-90 are allowed.
	The following is an examiner’s statement of reasons for allowance: 
	Prior art references to Omidi (U.S. Patent Application Publication No. 2012/0167460) shows a cultivation system in Fig. 2 with a support element 100, a utility column 125, a fluid reservoir 140 and a pump 220 positioned within the utility column. The prior art of record fails to show or render obvious a green wall system comprising: wherein the fluid reservoir comprises a plurality of holding tanks disposed within the utility column and each holding tank of the plurality of holding tanks is vertically arranged and fluidically connected to a main reservoir and a conduit, the conduit fluidly connecting an internal space of the detachable pots with an associated holding tank and an air channel, wherein each holding tank of the vertically arranged holding tanks is positioned at an elevation lower than its respective row of detachable pots, of claim 1; 
	a green wall system comprising: wherein the fluid reservoir includes a plurality of holding tanks within the utility column and each holding tank of the plurality of holding tanks is vertically arranged and fluidically connected to a main reservoir and a conduit, the conduit fluidly connecting an internal space of the plant pots with an associated 
	a green wall system comprising: wherein the fluid reservoir includes a plurality of holding tanks disposed within the utility column and the plurality of holding tanks is vertically arranged and fluidically connected to a main reservoir and the plurality of vertically arranged holding tanks includes an uppermost holding tank and a lowermost holding tank, the uppermost holding tank having an outlet permitting fluid flow to lower holding tanks and 
	a green wall system comprising: wherein the fluid reservoir includes a plurality of holding tanks that are vertically arranged and fluidically connected to a main reservoir and wherein the plurality of vertically arranged holding tanks includes an uppermost holding tank and a lowermost holding tank, the uppermost holding tank having an outlet permitting fluid flow to lower holding tanks and the lowermost holding tank, wherein the uppermost holding tank has a first fluid level sensor and the lowermost holding tank has a second fluid level sensor, the first and second fluid level sensors in communication with a control circuit, and wherein a low fluid reading from the first fluid sensor triggers the .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611.  The examiner can normally be reached on 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DANIELLE A CLERKLEY/           Examiner, Art Unit 3643                                                                                                                                                                                             
/PETER M POON/           Supervisory Patent Examiner, Art Unit 3643